IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

MATTHEW CANIPE,                      NOT FINAL UNTIL TIME EXPIRES TO
                                     FILE MOTION FOR REHEARING AND
      Appellant,                     DISPOSITION THEREOF IF FILED

v.                                   CASE NO. 1D14-3589

KRYSTAL BARRETT,

      Appellee.

_____________________________/

Opinion filed June 3, 2016.

An appeal from the Circuit Court for Washington County.
Christopher N. Patterson, Judge.

Matthew Canipe, pro se, Appellant.

Michelle Blankenship Jordan of Jordan Peskin, P.A., Chipley, for Appellee.




PER CURIAM.

      AFFIRMED.

WOLF, WETHERELL, and KELSEY, JJ., CONCUR.